Citation Nr: 0726071	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  06-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection residuals of 
frostbite of the hands and feet, and if so whether service 
connection is warranted for the claimed condition as 
adjudicated on the merits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1955.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 decision by the Department of 
Veterans Affairs (VA) Medical Center in North Little Rock, 
Arkansas, which determined that new and material evidence had 
not been presented to reopen the claim which was the subject 
of a final denial in August 2004. 

In April 2007, the veteran testified at a Travel Board 
hearing held before the undersigned Veterans Law Judge at the 
North Little Rock, Arkansas Regional Office (RO).  A copy of 
that hearing testimony has been received at the Board.


FINDINGS OF FACT

1.  The RO initially denied the claim of entitlement to 
service connection for residuals of frostbite of the hands 
and feet in an August 2004 rating decision; the veteran did 
not appeal the RO's decision within the applicable time 
period and it is final.

2.  Evidence received since the final August 2004 rating 
decision, when considered with previous evidence, is new as 
well as material, as it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the service connection claim 
for residuals of frostbite of the hands and feet 

3.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center in 1973.

4.  Competent and probative evidence of record indicates that 
residuals of frostbite, diagnosed as frostnip of the 
extremities and primarily manifested by symptoms of cold 
sensitivity, are likely etiologically related to service.  
CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying entitlement to 
service connection for residuals of frostbite of the hands 
and feet is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the August 2004 rating decision 
is new and material, and the veteran's claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Residuals of frostbite of the hands and feet, diagnosed 
as frostnip of the extremities and primarily manifested by 
symptoms of cold sensitivity, were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.  Correspondence 
pertaining to the duty to notify and assist was issued to the 
veteran in September 2003, and in April, August and October 
2004.   

Factual Background

The veteran filed his original claim for residuals of 
frostbite in August 2003, at which time he indicated that he 
had been treated for this in February 1955.  

The veteran's service medical records were requested from 
National Personnel Records Center (NPRC) and at least one 
other source.  A formal finding as to the unavailability of 
the veteran's service medical records was made by the RO in 
June 2004, of which the veteran was notified in August 2004.  
In an August 2004 rating decision, service connection for 
frostbite was denied, as there was no indication of this 
condition in or proximate to the veteran's period of service, 
there was no currently diagnosed condition, and there was no 
nexus evidence presented.  The veteran was notified of that 
determination in August 2004 and did not appeal it.

In a statement provided in September 2004, the veteran 
indicated that he did not have any of his service medical 
records and had attempted to obtain them from NPRC and was 
told that they had been destroyed in a fire.  He reported 
that he was stationed in Tulle, Greenland for 12 months from 
October 1954 to October 1955, during which time he was 
assigned to a motor pool, driving a water truck.  He 
explained that the water was obtained from under an ice cap, 
which was subject to heavy winds during cold winters.  He 
indicated that he went on sick call several times for frost 
bite of the hands and feet.  He mentioned that he had been 
bothered by cold weather for years and indicated that he had 
undergone knee replacement and also had arthritis in the 
feet, hands and back which he thought might be attributable 
to his experiences in service.  

In support of his claim, the veteran submitted private 
medical records dated in 1999 which revealed arthritis of the 
back.  Records dated in 2001 reflect that he underwent left 
total knee replacement and that he had severe degenerative 
arthritis in both knees. 

In a rating action issued in February 2005, the RO denied 
service connection for a knee condition and for multiple 
joint arthritis and determined that new and material evidence 
had not been presented to reopen a service connection claim 
for frostbite.

A VA examination of the peripheral nerves was conducted in 
March 2006.  The veteran gave a history of his exposure to 
cold and winds in service and mentioned that he had bout of 
frostbite in service.  He indicated that he experienced 
flare-ups and symptoms of cold sensitivity in low 
temperatures.  It was noted that the veteran had peripheral 
neuropathy in the lower extremities which was attributable to 
Charcot-Marie disease.  He reported that his cold sensitivity 
had not interfered with his work and noted that he had been 
employed as a truck driver for 42 years.  A diagnosis of cold 
injury to the upper and lower extremities consistent with 
frost nip was made.  The examiner explained that the primary 
manifestation of this condition was cold sensitivity of the 
hands and feet which was at least as likely as not related to 
cold injury in service.  The examiner added that the veteran 
had some minimal arthritic changes of the hands and some 
changes of the feet consistent with Charcot-Marie disease, 
not related to the cold injury.

A VA examination for cold injuries was also conducted in 
March 2006 at which time cold injury consistent with frost 
nip was diagnosed.  The examiner opined that the veteran's 
sensitivity to cold was at least as likely as not related to 
a cold injury in service.  The examiner added that there were 
no other findings on examination which were consistent with 
the cold injury, or which were at least as likely as not 
related to the cold injury.  It was noted that according to 
the veteran's symptoms, the residuals of the cold injury were 
more consistent with frost nip than frostbite.  

The veteran provided hearing testimony in April 2007 at which 
time he gave an account of his service history and details 
about how and when he sustained a cold injury (as previously 
reported herein).  

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

In summary, both VA examination reports of 2006 are new and 
contain material evidence which relates to an unestablished 
fact necessary to substantiate the claim, inasmuch as the 
examiner diagnosed frost nip and related this to the 
veteran's period of service.  As this evidence was not 
previously submitted to agency decisionmakers at the time of 
the last prior denial (August 2004 rating decision) and is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial, and raises a 
reasonable possibility of substantiating the claim, the Board 
finds that new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a) (2006).  Therefore, the 
claim is reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now adjudicate the merits of the 
underlying service connection claim.  Upon reopening, the 
presumption that the additional evidence is true without 
regard to other evidence of record no longer applies.

In a case where the veteran's service medical records are 
unavailable and presumed destroyed, the Board's obligation to 
explain its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule, is heightened.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  The Board must point 
out, however, that it does not read into O'Hare the 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided upon the evidence of record.

Generally, service connection for a disability is focused 
upon facts, as shown by evidence: (1) existence of a current 
disability; (2) existence of the disease or injury in 
service; and (3) a relationship or nexus between the current 
disability and any injury or disease incurred during service.  
See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 
Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

In this case, the Board has very limited evidence to work 
with, in the absence of service medical records.  In fact, it 
appears that service personnel records which were requested 
to even verify the veteran's presence in Greenland during 
service in 1955, also could not be located.  The veteran is 
afforded the benefit of the doubt with regard to his reported 
account of service and the type of duties to which he was 
assigned in Greenland.  

In addition, the Board finds the veteran's report that he 
sustained symptoms related to the cold in service as well as 
chronic post-service symptomataology of cold sensitivity to 
be credible, although not objectively documented.  The 
veteran is generally considered capable of providing evidence 
of symptomatology; however, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, 10 Vet. App. 183, 186 (1997); Harvey v. 
Brown, 6 Vet. App. 390, 393-94 (1994).

Having accepted as credible the veteran's account of serving 
in Greenland in 1955 during which time he was subject to 
frigid temperatures and high winds, a VA medical opinion was 
sought in this case in an effort to establish a current 
diagnosis as well as nexus evidence in conjunction with the 
veteran' claimed cold injury.  In March 2006, a VA examiner 
conducted examination for cold injuries and peripheral 
neuropathy.  The examiner concluded that the veteran had 
sustained a cold injury in service which resulted in current 
symptoms of cold sensitivity, consistent with frost nip.  The 
examiner was careful to point out that other manifestations 
such as peripheral neuropathy and joint arthritis, were not 
attributable to the veteran's period of service.  There is no 
contrary medical evidence or opinion of record.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issue on appeal; and believes that as record demonstrates an 
approximate balance of positive and negative evidence, 
favorable resolution of this issue is warranted on that 
basis.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  
Accordingly, service connection for residuals of frostbite of 
the hands and feet, diagnosed as frostnip of the extremities 
and primarily manifested by symptoms of cold sensitivity, is 
granted. 



ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for residuals of frostbite 
of the hands and feet is reopened.

Service connection for residuals of frostbite of the hands 
and feet, diagnosed as frostnip of the extremities and 
primarily manifested by symptoms of cold sensitivity, is 
granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


